Citation Nr: 0912205	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-33 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for a bilateral leg 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for a cervical spine 
disability, a lumbar spine disability, and a bilateral leg 
disability.  The Veteran testified before the Board in May 
2007.  

In a July 2007 decision, the Board denied the Veteran's 
claims for service connection for a cervical spine 
disability, a lumbar spine disability, and a bilateral leg 
disability.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Partial Remand, a June 2008 Order of 
the Court remanded the claims for readjudication in 
accordance with the Joint Motion for Partial Remand.  The 
Board remanded these claims for additional development in 
September 2008.  
  

FINDINGS OF FACT

1.  The Veteran's cervical spine disability is unrelated to 
his service or to any incident therein.

2.  The Veteran's lumbar spine disability is unrelated to his 
service or to any incident therein.

3.  The Veteran does not have a current diagnosis of any 
bilateral leg disability.  


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine disability was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.  The Veteran's lumbar spine disability was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

3.  The Veteran's claimed bilateral leg disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.       

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

Cervical Spine Disability and Lumbar Spine Disability 

Service treatment records are negative for any complaints or 
treatment for a cervical spine disability.  Service treatment 
records do show that the Veteran was diagnosed with 
mechanical low back pain in September 1992, but there was no 
other follow-up treatment session prior to separation.  Since 
there was only one recorded complaint of low back pain in 
service and no recorded complaints of a cervical spine 
disability during service, the Board finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established in these cases.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claims for service connection for a 
cervical spine disability and a lumbar spine disability.  
38 C.F.R. § 3.303(b).  

The first post-service evidence of a cervical spine 
disability and a lumbar spine disability is a December 1997 
private medical report where the Veteran complained of low 
back pain with neck pain and left rib discomfort that began 4 
months ago after he lifted weights.  The diagnosis was disc 
narrowing of the cervical and lumbar spine.  

Post-service VA and private medical records dated from July 
2003 to April 2006 show that the Veteran received 
intermittent treatment for chronic low back pain with 
shooting pain down both legs, cervical muscle tension, 
sacroiliac joint dysfunction, cervical pain, lumbar plexus 
disorder with associated myofascial pain syndrome, cervical 
somatic dysfunction with associated myospasm, and 
degenerative changes of the cervical and lumbar spine.  

In a July 2003 letter, the Veteran's private physician opined 
that there was reasonable medical probability that the 
Veteran's present cervical and spinal conditions were the 
result of cervical and spinal injuries incurred during his 
period of service.  He noted that he reviewed the Veteran's 
file but stated that it had minimal records because the 
Veteran had only been treated twice.  

The Veteran testified before the Board at a video conference 
hearing in May 2007.  Testimony revealed that he sustained an 
injury in October 1993 to his back and neck.  He testified 
that he currently suffered from lumbar and cervical 
degeneration and was receiving therapy for his conditions.  

On VA examination in December 2008, the Veteran reported that 
he injured his neck and low back in service by carrying heavy 
ruck sacks and equipment on road marches.  He stated that he 
also injured his neck and low back in September 1992 when he 
fell sideways to the ground after being stabbed in the right 
eye.  He complained of experiencing neck and back pain since 
service and stated that his neck and back pain had increased 
over the years.  He reported leg and foot weakness and stated 
that he had fallen last year when his right lower extremity 
gave way.  The examiner found a history of fatigue, decreased 
motion, stiffness, weakness, spasms, and constant, moderate 
pain across the cervical and lumbosacral spine.  The Veteran 
complained of pain radiating from his low back to both lower 
extremities.  

The examiner reviewed the entire claims file and diagnosed 
the Veteran with degenerative joint disease and degenerative 
disc disease of the cervical and thoracolumbar spine with 
right lower extremity lumbar radiculopathy.  He opined that 
the Veteran's cervical spine and lumbar spine disabilities 
were not caused by or a result of military service.  His 
rationale was that the Veteran's service treatment records 
did not support the degenerative conditions of his spine or 
chronicity of his disabilities since he was only treated once 
in service for low back pain and was not treated at all for 
cervical pain in service.  He further explained that the 
evidence showed a 5 year gap of time where there was no 
evidence of lumbar or cervical disability.  He also noted x-
rays of the spine in 2003 showing a normal lumbar spine and 
no evidence of degenerative conditions of any areas of the 
Veteran's spine.  The examiner concluded that although the 
Veteran was in the military for one year and participated in 
physical training during that year, his current cervical and 
lumbar spine disabilities as well as the secondary 
radiculopathy were not due to his period of service because 
there was no evidence of significant/recurrent injury, 
prolonged training, or chronicity of disabilities.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
July 2003 private medical opinion.  While the physician 
related the Veteran's cervical and lumbar spine disabilities 
to his period of active service, this appears to have been 
based primarily upon a history provided by the Veteran, 
rather than upon a complete review of the evidence of record.  
There is no objective evidence of record that the Veteran 
incurred any recurrent injuries to his neck and back while 
training for military service.  The filtering of the 
Veteran's account of his military service through his 
physician does not transform the Veteran's account into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Moreover, although the physician may 
have reviewed two treatment records in the Veteran's file, it 
does not appear that he conducted a review of the Veteran's 
entire claims file.  Some factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the Veteran's history, and the thoroughness 
and detail of the opinion. Prejean v. West, 13 Vet. App. 444 
(2000).  Additionally, the Board finds that the opinion is 
not supported by adequate rationale, as no explanation was 
given as to why the Veteran's current cervical and lumbar 
spine disabilities were related to service.  If the examiner 
does not provide a rationale for the opinion, this weighs 
against the probative value of the opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

The Board assigns greater weight to the December 2008 VA 
examination.  In placing greater weight on the December 2008 
opinion, the Board notes that the Veteran's entire file was 
reviewed in detail and a comprehensive spinal examination was 
performed.  In forming his opinion, the examiner acknowledged 
that the Veteran had participated in physical training for 
one year in the military and was treated for low back pain 
once in service but explained that the evidence of record did 
not show significant/recurrent injury, prolonged training, or 
chronicity of disabilities to relate the Veteran's current 
spinal disabilities to service.  The Board accordingly finds 
the December 2008 VA medical opinion to be the most probative 
as to whether the Veteran's cervical spine and lumbar spine 
disabilities are related to his period of active service 
because the examiner at the December 2008 examination based 
the opinion on a thorough review of the evidence in the 
Veteran's file and records in addition to a detailed medical 
examination and adequate rationale.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's current cervical spine and lumbar spine 
disabilities.  In addition, arthritis of the neck or back was 
not diagnosed within one year of separation, so presumptive 
service connection for a cervical spine disability and a 
lumbar spine disability is not warranted. 

The Veteran contends that his current cervical spine and 
lumbar spine disabilities are related to his active service.  
However, as a layperson, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced or observed.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997). 

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first post-service evidence of the 
Veteran's cervical spine and lumbar spine disabilities is in 
December 1997, approximately 5 years after his separation 
from service and at that time he indicated that the pain 
began only 4 months earlier.  In view of the period without 
treatment, the Board finds no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's cervical spine and 
lumbar spine disabilities developed in service.  Therefore, 
the Board concludes that a cervical spine disability and a 
lumbar spine disability were not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claims for service connection, the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Bilateral Leg Disability 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Veteran's service medical records are 
negative for any complaints of or treatment for any bilateral 
leg disability.  

There are no post-service medical records showing any 
bilateral leg disability other than pain that was related to 
the Veteran's lumbar spine disability.  A December 2008 VA 
examination found that the Veteran had a diagnosis of 
degenerative joint disease and degenerative disc disease of 
the cervical and thoracolumbar spine with right lower 
extremity lumbar radiculopathy.  The Board has already 
determined, herein, that service connection for a lumbar 
spine disability is not warranted.  Thus, it follows that 
service connection for a bilateral leg disability, secondary 
to lumbar spine disability, must also be denied.  See 
38 C.F.R. § 3.310 (2008).      

Absent evidence of a current disability, service connection 
for a bilateral leg disability must be denied.  There is no 
competent medical evidence of record that demonstrates the 
presence of any bilateral leg disability separate from 
symptoms relating to the Veteran's lumbar spine disability.  
Because no bilateral leg disability has been diagnosed in 
this case, the Board finds that service connection for 
bilateral leg disability is not warranted.

The Board has considered the Veteran's claim that he has a 
bilateral leg disability related to his service.  However, as 
a layman, the Veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board finds that the preponderance of the evidence is 
against the claim for service connection, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003, May 2003, and 
March 2006; a rating decision in June 2003; a statement of 
the case in August 2004; and a supplemental statement of the 
case in April 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The appeal is denied.  



___________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


